GEORGE H. BALDWIN AND DAVID D. IRWIN, EXECUTORS, ESTATE OF GEORGE J. BALDWIN, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Baldwin v. CommissionerDocket No. 19144.United States Board of Tax Appeals14 B.T.A. 506; 1928 BTA LEXIS 2964; November 30, 1928, Promulgated *2964  The deficiency for 1921 is not barred by the statute of limitations.  Gordon C. Carson, Esq., for the petitioner.  Paul L. Payton, Esq., and Maxwell E. McDowell, Esq., for the respondent.  LOVE *506  The Commissioner determined a deficiency in income tax of $2,947.90 for the year 1921.  The petitioner claims (1) that the Commissioner *507  erred in refusing to allow as a deduction from gross income a contribution of $2,000 made during the taxable year to a corporation organized and operating exclusively for scientific and educational purposes, and (2) that the deficiency is barred by the statute of limitations.  The Commissioner concedes error in respect of the charitable contribution.  Only a portion of the deficiency resulted from the disallowance of the deduction of the charitable contribution.  FINDINGS OF FACT.  The petition was filed by the taxpayer, George J. Baldwin.  Subsequently he died and on application, George H. Baldwin and David D. Irwin, executors of the estate of George J. Baldwin, were duly substituted to prosecute this proceeding.  George J. Baldwin was a resident of New York, with his principal office in Savannah, *2965 Ga.March 11, 1922, he filed with the collector of internal revenue for the second district of New York, a joint income-tax return for himself and wife.  On the 28th day of January, 1926, the taxpayer and the Commissioner consented in writing to extend the time for determination, assessment, and collection of any tax due under the return for 1921 to December 31, 1926.  The deficiency notice was mailed to the taxpayer June 11, 1926, and the petition was filed August 7, 1926.  October 4, 1926, by order of the Board, respondent was granted until December 8, 1926, within which to file his answer.  The answer was received by the Board and filed December 9, 1926.  OPINION.  LOVE: The petitioner's motion at the hearing to strike the respondent's answer because it was filed one day late is not well taken and is overruled.  Objection of counsel for petitioners to the receipt in evidence of the legal consent to extend the time of assessment and collection of the taxes, upon the ground that the evidence did not identify the execution thereof, or the receipt of the same by the Commissioner, is without merit and is overruled.  The $2,000 contribution should be deducted from gross income. *2966  Under the terms of the consent, assessment and collection of whatever deficiency remains after the allowance of the deduction of $2,000 charitable contribution is not barred by the statute of limitations.  Judgment will be entered under Rule 50.